DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Action is responsive to the Reply filed on 31 January 2022 (“Reply”).  As directed in the Reply: Claims 42, 44-47, 49, 50, 52-54, 56, 57, 59, 60, 63-65, 67, and 68 have been amended; Claim 51 has been cancelled; and Claim 70 has been added.  Thus, Claims 42-50 and 52-70 are presently pending in this application, with no claims having been previously withdrawn from consideration.
	Applicant’s amendment to the drawings, Abstract, Specification, and claims are sufficient to overcome some objections from the previous Action and are therefore withdrawn, unless repeated below.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed in the Reply have been fully considered but they are not persuasive.
in part with 37 C.F.R. § 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  
The Reply does not address new Claim 70.  See also 37 C.F.R. § 1.111(b) (“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references” (emphasis added).)

	Section 112(a)
	Applicant’s amendments to the claims have removed all limitations requiring that the first needle (which pierces the reservoir septum) and the second needle (which is to pierce the patient) are in fluid communication, which was the fundamental source of the prior rejection of the claims under section 112(a), and therefore that rejection has been withdrawn.  Applicant’s arguments concerning the sec. 112(a) rejection (Reply, pp. 19-20) are therefore moot and their merits have thus not been considered.
	Applicant correctly noted that the prior Action mistakenly reversed the names of the two needles, as they had been used in the then-pending claims; the Examiner apologizes for the oversight.

Section 112(b)
	Applicant has extensively amended the claims, which revisions appear to have overcome nearly all of the prior rejections under sec. 112(b), except for those concerning the term “radially,” which have therefore been repeated.

	Section 103
	Applicant argues against the rejection of claims under sec. 103, based on Shermer and Meehan, stating, “[h]owever, the simultaneous activation of both the pump and creating a fluid path would not result in pressurizing contents of the drug container. As a result, Meehan would defeat the object of Shermer to pressurize contents of a content reservoir. A proposed modification cannot render a cited reference unsatisfactory for its intended purpose. MPEP § 2143.01(V).” Reply, pg. 22, first paragraph.
	The claims do not require pressurization of anything; indeed, the word “pressurize” (or a similar word) does not appear in any claim.  Therefore, to the extent that Applicant’s arguments are directed to pressurization of a drug reservoir, they are directed to unclaimed subject matter and are therefore not commensurate in scope or content with the pending claims.  
	Applicant’s argument appears to be that Shermer’s discussion of pressurization of its reservoir, prior to infusion to the patient, is somehow defeated by Meehan’s triggering post which activates its pump (along with two other simultaneous actions).  Contrary to Applicant’s conjecture, there is nothing inapposite in the incorporation of Meehan’s triggering mechanism into Shermer’s device.  The person of ordinary skill in the art would understand Meehan’s teaching to not preclude Shermer’s pre-pressurization, but instead to enhance it by incorporating both pre-pressurization (for Shermer’s stated goal) and a three-action triggering system (for Meehan’s stated goal).  Applicant’s argument therefore appears to be predicated on the theory that pre-pressurization of a drug reservoir means that it cannot thereafter be used to dispense its contents in sync with other actions in the infusion device.  This is, however, exactly what Shermer describes: pre-pressurizing its drug reservoir, and then dispensing drug from that reservoir.  Coördination of this dispensing with other actions of the apparatus does not interfere with either the pre-pressurization of the drug reservoir, or dispensing from it in any technical way, and Applicant has identified no record evidence or technical reasoning that it would do so at all.
	Applicant relies on this same argument in support of the patentability of Claims 42 et sqq. (Reply, pg. 23, first full paragraph) and are therefore equally unpersuasive.
	The remaining arguments in the Reply, relating to the dependent claims’ rejections under section 103, rely expressly on the arguments in support of the claims from which they depend (i.e., these dependent claims stand or fall together with the claims from which they depend), and therefore the arguments are equally unpersuasive.
	As a point of clarification for Applicant, the section of the prior Office Action labeled “Claim Interpretation” did not include objections to the claims; instead, the 

Specification
The substitute specification filed with the Reply has not been entered because it does not comply with 37 C.F.R. § 1.125(b) and (c) because the ‘clean copy’ includes originally-filed Claims 1-41, which had already been cancelled by Applicant in the Preliminary Amendment filed 13 February 2020, and therefore the ‘clean’ and ‘marked-up’ copies of the substitute specification do not match as required by 37 C.F.R. § 1.125(c) (“An accompanying clean version (without markings) must also be supplied.”). See M.P.E.P. § 714.20.  Additionally, the presentation of Claims 1-41 does not comply with 37 C.F.R. § 1.121(c)(5).
The Examiner also notes that Applicant did not direct or request entry of the substitute specification.  37 C.F.R. § 1.121(B)(3)(i) requires Applicant to include, “[a]n instruction to replace the specification . . . “, which was not included in the Reply and thus the substitute specification should not have been entered to begin with.
	Submission of a corrected version of the Clean copy of the substitute specification, without any claims, is required.

Claims
Claim 47 is again, and Claims 44, 50, 56, 64, and 68 are newly, objected to because of the following informalities:  they are inaccurate and/or confusingly drafted.  Appropriate correction is required.
Claim 44, at line 5, includes a semicolon, but uses a comma at the end of that line to separate two alternatives, which confuses the structure and grammar of the claim; Claims 56 and 64 include this same problem.  The Examiner suggests rewriting the claims as follows, using Claim 44 as a model:

44.	The prefilled selectively activatable infusion-pump assembly of claim 42, wherein said single step activator comprises a laterally moving part operationally connected thereto, whose lateral movement: 
	removes a blockade of said needle insertion assembly opening the fluid path with said pre-filled aseptically-sealed drug reservoir-containing assembly; 
	initiates said cannulated needle dispensing assembly to insert said cannulated needle in the skin of the subject[[,]]; 
	or a combination thereof.  

	Claim 47 states:
wherein said cannulated needle dispensing assembly comprises a first spring, retractable within said cannulated needle dispensing assembly, which when released from a compressed state propels said second needle downward and a second differentially addressable spring, retractable within said cannulated needle dispensing assembly, which when released from a compressed state propels said cannula downward, and wherein said first spring is separately retractable after deployment from said second spring.

(emphasis added); Claim 68 is a duplicate of Claim 47, but for its dependency.  Claim 47 thus says that the first spring drives (“propels”) the needle down, and the second spring drives (“propels”) the cannula down.  That is simply incorrect.  See Applicant’s Specification at [00165]:

Figure 8C depicts the elements of the cannulated needle dispensing assembly activated after rotation of the trigger 230. A core mechanism is released, whereby two bushing 510 springs 520 push the cannulated needle 500 into the skin of a subject. The needle hub 530 hits an extension/adaptation of the chassis 180 and the needle hub 530 retracts due to the retraction spring 540 force.

See also Figs. 7D-F and the accompanying description.  The Examiner suggests changing “said cannula” to “said second needle.”  See Claim 42, which correctly recites this feature.
	Claim 50 states, in pertinent part, “wherein said first spring and said second spring when released from a compressed state propel said dispensing needle and said cannula downward, respectively. . .”.  As discussed above with respect to Claims 47 and 68, this simply misdescribes the actions of the springs viz. the needle and the cannula.

Claim Rejections - 35 USC § 112
	Claims 53, 54, and 59-69 are again rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “radially” in Claims 53 and 60 is used by the claim to mean “tangentially,” while the accepted meaning is “of a radius.” The term is indefinite because the specification does not clearly redefine the term.  
	Claims dependent from Claims 53 and 60 are also rejected because they do not cure this defect.

Claim Rejections - 35 USC § 103
Claims 42-48, 50, 52, 54-56, 58 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,250,037, granted to Shermer et al. (“Shermer”) in view of PCT App. Pub. No. WO 2017/007952, by Meehan et al. (“Meehan”).
	Shermer describes a device substantially as claimed by Applicant, as follows.

	Claim 42.	A prefilled selectively activatable infusion-pump assembly comprising:
	a housing (110; Fig. 1);
	a pre-filled aseptically-sealed flexible drug reservoir-containing assembly (Fig. 10A: flexible film 170, portion 120, forming a reservoir therebetween; page 7, lines 27-35, 60-65);
	a needle insertion assembly (needle 330, needle manifold 322 attached to slide 320; see Fig. 10C), wherein:
		the needle insertion assembly comprises a first needle (330),
		the first needle is parallel to a planar surface of the housing (see Figs. 6, 10C; needle 330, hub 322, slide 320 extends horizontally, and thus parallel to the horizontal surface of the housing), and
		the needle insertion assembly is configured such that the first needle, upon activation, extends to open a fluid path with the pre-filled aseptically-sealed drug reservoir-containing assembly (needle 330 penetrates septum 160 when extended; col. 10, lines 50-55);
	a cannulated needle dispensing assembly (needle dispensing assembly, including needle 222, hub 220, and spring 310, extends vertically), wherein:
		the cannulated needle dispensing assembly comprises a cannulated needle (needle 222), 

		the cannulated needle is perpendicular to the planar surface of the housing (the planar surface being both the circular portion of the upper housing seen in Shermer Fig. 1, and the bottom surface seen in Fig. 6, at which the point of needle 222 is directed, both of which are horizontal, and thus the needle extends perpendicular to those surfaces), and
		the cannulated needle dispensing assembly is configured such that the cannulated needle, upon activation, extends beyond the planar surface of the housing to insert in a skin of a subject (spring 310 drives needle 222 into the patient’s skin);
	a single step activator comprising a switch or button (Fig. 6, 320), wherein when the switch or button is engaged, the switch or button simultaneously initiates:
		extension of the first needle to open the fluid path with the pre-filled aseptically-sealed drug reservoir-containing assembly (Fig. 10C, col. 10, lines 50-55, and col. 13, lines 65-67,);
		extension of the cannulated needle beyond the planar surface of the housing to insert in the skin of the subject (Fig. 6, 11C, 15:14-40; button slide 320, opening 325, chute 212, opening 325, and tracks 324).
	Shermer does not, however, describe its apparatus including:
	a cannula around the needle, or 
	that the second needle retracts within the cannulated needle dispensing assembly after having been inserted into a patient, 

	application of the force by the piston to the pre- filled aseptically-sealed flexible drug reservoir-containing assembly by the single step activator.
	Meehan describes a patch pump and is therefore from an art which is the same or very analogous to those of the instant application and Shermer.  Meehan describes cannula 240B carried on an insertion needle 240A, i.e., a cannulated needle, for insertion into a patient for infusion of medication (see Figs. 2A, 2B, 2D, and para. [0043]).  A cannula is more flexible and softer than a needle, such as that of Shermer, and therefore is more comfortable to the patient (see Meehan, paras. [0003], [0034], emphasizing the patient’s comfort during insulin administration), particularly for longer infusion sessions.  Also, a flexible cannula is less likely to break off in the patient’s skin than a more brittle, surgical stainless steel needle, such as Shermer’s, if and when the patch pump is jostled and/or moved during an infusion session.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to further include in Shermer’s patch pump device, a cannula around Shermer’s needle, in order to improve user comfort during insulin infusion and/or to reduce the 
	Meehan also describes that insertion/retraction springs 215, 260 are separately retracted, and therefore retractable (see paras. [0041], [0043]), so that the combination of the needle/cannula can be inserted in a single action, and thereafter the needle may be retracted alone to leave the cannula inserted in the patient for medication infusion, in order to better automate the infusion process (see para. [0041]), thus requiring fewer actions by the user of the device in order to initiate an infusion.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to further configure Shermer’s patch pump device such that the second needle retracts within the cannulated needle dispensing assembly after having been inserted into a patient, because Meehan teaches that providing such a configuration in a patch pump such as Shermer’s to better automate the infusion process and therefore require fewer actions by the user of the device in order to initiate an infusion.
	Meehan describes a gas propulsion engine 150 including a piston (unlabeled, within medication reservoir 130) to drive its medication reservoir 130 to dispense medication to the patient, which engine 150 is controlled by a PCB 140, in order to better control the rate at which medication is infused into the patient.  Additionally, Meehan describes, with reference to Figs. 1D, 4A, 6, and para. [0038], that a PCB 140 “includes circuitry to receive a switch input from Triggering Switch 630” which activates the engine 150.  The PCB 140, shown in Fig. 4A, is attached to other subcomponents of the device and provides rigidity to the device overall, which in turn thus mechanically supports the engine 150.  Fig. 1D shows engine 150 mounted on PCB 140, which thus also mechanically supports the engine 150.  Thus, Meehan’s PCB mechanically supports, electrically connects, and controls the function of at least the engine assembly.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to further configure Shermer’s patch pump device such that it included an engine assembly contained in the housing operationally connected to said pre-filled aseptically-sealed flexible drug reservoir-containing assembly, wherein the engine assembly is configured such that a piston, upon activation, applies a force to the pre-filled aseptically-sealed flexible drug reservoir-containing assembly to promote release of a drug contained therein, because Meehan teaches that constructing a medication infusion device with such an engine, with a piston, provides more control over drug infusion to the patient.
	Meehan also describes a single step activator that, when engaged, simultaneously promotes, in addition to the two “activations” described by Shermer, activation of an engine assembly.  More specifically, Meehan describes a triggering post 620 of button Meehan, paras. [0038], [0052].  Adding this functionality to the pushbutton permits all three actions/activations to occur in a predetermined sequence, or simultaneously, and to ensure that all three occur.  Meehan, para. [0055] and Fig. 9.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to further configure Shermer’s patch pump device such that application of the force by the piston to the pre-filled aseptically-sealed flexible drug reservoir-containing assembly is also initiated by the single step activator, because Meehan teaches doing so in a drug infusion device to permit all three actions/activations to occur in a predetermined sequence, or simultaneously, and to ensure that all three occur when the button is pushed.
	Claim 43: (The prefilled selectively activatable infusion-pump assembly of claim 42,) further comprising an indicator light or sound relay, an observation window (Shermer, col. 9, lines 39-48), at least one basal adhesive panel, a skin sensor, a cannula cap, or any combination thereof.
	Claim 44: (The prefilled selectively activatable infusion-pump assembly of claim 42,) wherein said single step activator comprises a laterally moving part operationally connected thereto, whose lateral movement

	said cannulated needle dispensing assembly inserting in the skin of the subject, or 
	a combination thereof.
Shermer also describes that the single step activator comprises a laterally moving part operationally connected thereto, whose lateral movement removes a blockade of . . . the cannulated needle dispensing assembly inserting in a skin of a subject (see col. 15, lines 26-42, describing the removal of “protruding blocks” which “hold the needle manifold 220 in an up state”, the lateral movement of which frees the manifold 220 to move vertically down).
	Claim 45: (The prefilled selectively activatable infusion-pump assembly of claim 42,) wherein said single step activator comprises a movable element such that said engine assembly is engaged upon deployment of said single step activator, or 
	wherein said single step activator comprises a first element engaging an electronic switch activation surface of said engine assembly, powering same, or 
	wherein said single step activator comprises a second element that, when engaged, promotes closure of a circuit on a printed circuit board assembly thereby activating said engine assembly, or 

Meehan’s triggering post 620 is movable, and activates the engine via switch 630 on PCB 140.  Thus, Shermer/Meehan’s single step activator comprises an element (620) engaging an element (630) which promotes closure of a circuit on said PCB assembly thereby activating said engine assembly, as claimed.
	Claim 46: (The prefilled selectively activatable infusion-pump assembly of claim 42,) wherein the needle insertion assembly and the cannulated needle dispensing assembly are arranged in an orientation that is substantially perpendicular with respect to each other.  As discussed above, the two needles and their hubs disclosed by Meehan are perpendicular to each other.
	Claim 47: (The prefilled selectively activatable infusion-pump assembly of claim 42,) wherein said cannulated needle dispensing assembly comprises a first spring, retractable within said cannulated needle dispensing assembly, which when released from a compressed state propels said second needle downward and a second differentially addressable spring, retractable within said cannulated needle dispensing assembly, which when released from a compressed state propels said cannula downward, and wherein said first spring is separately retractable after deployment from said second spring.
Meehan teaches the use of a cannulated needle in a drug infusion device.  More specifically, Meehan teaches a second hub (220, Fig. 2C) securing the cannula (240b) and another spring (215) in order to automatically insert the cannula and needle into the skin of the patient (see para. [0041]), after which spring 260 retracts only the needle 240a (Fig. 2D), thus requiring fewer actions by the user of the device in order to initiate an infusion.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Shermer’s patch pump device such that the cannulated needle dispensing assembly comprises a first spring, retractable within said cannulated needle dispensing assembly, which when released from a compressed state propels said second needle downward and a second differentially addressable spring, retractable within said cannulated needle dispensing assembly, which when released from a compressed state propels said cannula downward, and wherein said first spring is separately retractable after deployment from said second spring, because Meehan teaches including these elements in a drug infusion device in order to simplify the infusion process.
	Claim 48: (The prefilled selectively activatable infusion-pump assembly of claim 42,) wherein said needle insertion assembly pierces a septum (Shermer, needle 330 penetrates septum 160; col. 10, lines 50-55) comprising ribbing on an outer surface of 
	Meehan describes in Fig. 4A that a septum (unlabeled, to which the arrow associated with ref. no. 130 points) may include outer ribbing (also unlabeled, but also at the tip of the same arrow and the light-colored arrow pointing down toward the septum) on outside of reservoir septum in a needle (425) insertion assembly.  Such ribbing inherently provides a flexible seal while permitting some lateral movement of the septum when being pierced, as would be immediately appreciated by those of ordinary skill in the art.  Furthermore, such ribbing provides less friction when assembling the septum into the reservoir, simplifying assembly.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to further include in Shermer’s patch pump device, ribbing on an outer surface of the septum which the said needle insertion assembly pierces, because Meehan teaches the further inclusion of such ribbing on a pierced reservoir septum, which would both provides a flexible seal while permitting some lateral movement of the septum when being pierced, and provide less friction when assembling the septum into the reservoir, simplifying assembly.
	Claim 70: (The prefilled selectively activatable infusion-pump assembly of claim 42,) wherein the piston and the housing are not assembled together in an aseptic environment.
Meehan describes a housing and a piston which is substantially identical to the claimed housing and piston, and therefore the claim reads on Meehan’s structures.

	Claim 50:	A prefilled selectively activatable infusion-pump assembly (see Shermer, discussed above) comprising:
	a housing (110; Fig. 1); 
	a pre-filled aseptically-sealed flexible drug reservoir-containing assembly (Fig. 10A: flexible film 170, portion 120, forming a reservoir therebetween; page 7, lines 27-35, 60-65); 
	a needle insertion assembly (needle 330, needle manifold 322 attached to slide 320; see Fig. 10C), wherein:
		the needle insertion assembly comprises a first needle (330), 
		the first needle is parallel to a planar surface of the housing (see Figs. 6, 10C; needle 330, hub 322, slide 320 extends horizontally, and thus parallel to the horizontal surface of the housing),
		the needle insertion assembly is configured such that the first needle, upon activation, extends to open a fluid path with the pre-filled aseptically-sealed drug 
	a cannulated needle dispensing assembly (needle dispensing assembly, including needle 222, hub 220, and spring 310, extends vertically) comprising: 
		a cannulated needle comprising a dispensing needle (needle 222);
		a first needle hub (220) for securing said dispensing needle and associated first spring (330) for deploying and retracting said dispensing needle; and 
	wherein said cannulated needle dispensing assembly is perpendicular to the planar surface of said housing (needle 222 is perpendicular to the lower surface of the housing, see Fig. 6), and
	wherein the needle dispensing assembly is configured such that said needle, upon activation, extends beyond the planar surface of the housing to insert in a skin of a subject (spring 310 drives needle 222 into the patient’s skin);
	a power source (Belleville spring 130) powering drug delivery (spring 130 compresses the drug reservoir); 
	a single step activator (Fig. 6, 320) comprising a switch or button (320), wherein when the switch or button is engaged, the switch or button simultaneously initiates: 
		extension of the first needle to open the fluid path with the pre-filled aseptically-sealed drug reservoir-containing assembly (Fig. 10C, col. 10, lines 50-55, and col. 13, lines 65-67,); 

		extension of the cannulated needle beyond the planar surface of the housing to insert in the skin of the subject (Fig. 6, 11C, 15:14-40; button slide 320, opening 325, chute 212, opening 325, and tracks 324).

	Shermer does not, however, describe:
	a cannulated needle including a cannula;
	a second outer hub for securing the cannula and an associated second spring for deploying said cannula; 
	wherein said second outer hub and first needle hub are in concentric arrangement and said first spring and second spring are separately addressable and retractable within said cannulated needle dispensing assembly;
	wherein said first spring and said second spring when released from a compressed state propel said dispensing needle and said cannula downward, respectively [note the objection, above, to this clause]; 
	that the dispensing needle retracts within said cannulated needle dispensing assembly insertion into the patient;
	a printed circuit board (PCB) assembly, which electrically connects and controls the function of an engine assembly;

	that the single step activator also initiates application of the force by the piston to the pre-filled aseptically-sealed flexible drug reservoir-containing assembly.
	Meehan describes a patch pump and is therefore from an art which is the same or very analogous to those of the instant application and Shermer.  Meehan describes cannula 240B carried on an insertion needle 240A, i.e., a cannulated needle, for insertion into a patient for infusion of medication (see Figs. 2A, 2B, 2D, and para. [0043]); a hub 250 carries the needle 24a, and a hub 245 carries the cannula, concentrically.  A cannula is more flexible and softer than a needle, such as that of Shermer, and therefore is more comfortable to the patient (see Meehan, paras. [0003], [0034], emphasizing the patient’s comfort during insulin administration), particularly for longer infusion sessions.  Also, a flexible cannula is less likely to break off in the patient’s skin than a more brittle, surgical stainless steel needle, such as Shermer’s, if and when the patch pump is jostled and/or moved during an infusion session.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to further include in Shermer’s patch pump device, a cannula around Shermer’s needle, in order to improve user comfort during insulin infusion and/or to reduce the risk of breaking the infusion tube in the event of jostling of the patch pump, because Meehan teaches that providing an infusion device with a cannulated needle including a cannula over a needle is advantageous for patient comfort and safety for longer infusion sessions.
	Meehan also describes that insertion/retraction springs 215, 260 are separately retracted, and therefore retractable (see paras. [0041], [0043]), so that the combination of the needle/cannula, with their concentric hubs, can be inserted in a single action, and thereafter the needle and its hub may be retracted alone to leave the cannula inserted in the patient for medication infusion, in order to better automate the infusion process (see para. [0041]), thus requiring fewer actions by the user of the device in order to initiate an infusion.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to further configure Shermer’s patch pump device such that the second needle retracts within the cannulated needle dispensing assembly after having been inserted into a patient, because Meehan teaches that providing such a configuration in a patch pump such as Shermer’s to better automate the infusion process and therefore require fewer actions by the user of the device in order to initiate an infusion.
	Meehan describes a gas propulsion engine 150 including a piston (unlabeled, within medication reservoir 130) to drive its medication reservoir 130 to dispense medication to the patient, which engine 150 is controlled by a PCB 140, in order to better control the rate at which medication is infused into the patient.
Shermer’s patch pump device such that it included a printed circuit board (PCB) assembly, which electrically connects and controls the function of an engine assembly, the engine assembly configured such that a piston, upon activation, applies a force to the pre-filled aseptically-sealed flexible drug reservoir-containing assembly to promote release of a drug contained therein, because Meehan teaches that constructing a medication infusion device with such a PCB-controlled engine, with a piston, provides more control over drug infusion to the patient.
	Meehan also describes a single step activator that, when engaged, simultaneously promotes, in addition to the two “activations” described by Shermer, activation of an engine assembly.  More specifically, Meehan describes a triggering post 620 of button 105 which pushes switch 630, which in turn causes PCB 140 to control pump 150, which is the same structure as described in the instant application, namely, an extension of button 140 which engages a switch on a PCB.  See Meehan, paras. [0038], [0052].  Adding this functionality to the pushbutton permits all three actions/activations to occur in a predetermined sequence, or simultaneously, and to ensure that all three occur.  Meehan, para. [0055] and Fig. 9.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention Shermer’s patch pump device such that application of the force by the piston to the pre-filled aseptically-sealed flexible drug reservoir-containing assembly is also initiated by the single step activator, because Meehan teaches doing so in a drug infusion device to permit all three actions/activations to occur in a predetermined sequence, or simultaneously, and to ensure that all three occur when the button is pushed.
	Claim 52: (The prefilled selectively activatable infusion-pump assembly of claim 50,) wherein said first spring is separately retractable after deployment of said second spring (Meehan’s spring 260 separately retracts after deployment of the first spring 215).
	Claim 54: see above concerning Claim 45.
	Claim 55: see above concerning Claim 43.
	Claim 56: see above concerning Claim 44.
	Claim 58: see above concerning Claim 48.

	Claims 49, 53, 59-65, and 67-69 are rejected under 35 U.S.C. 103 as being unpatentable over Shermer and Meehan as applied to Claims 42 and 50 et sqq. above, and further in view of U.S. Patent No. 5,034,004, granted to Crankshaw (“Crankshaw”), U.S. Patent App. Pub. No. 2001/0031947, by Heruth (“Heruth”), and U.S. Patent No. 9,770,555, granted to Keret et al. (“Keret”).
Shermer and Meehan together describe an infusion pump assembly substantially as claimed by Applicant.  See above.  Neither Shermer nor Meehan describes, concerning Claim 60:
	a motor;
	a worm gear, operationally connected to said motor;
	a lifting gear, operationally connected to said worm gear;
	the piston operationally connected to said lifting gear; and
	a chassis fitted with an attachment promoting a floating connection thereto with said worm gear;
	wherein said worm gear and motor are mounted radially with respect to said chassis; 
	wherein said worm gear comprises a thrust bearing surface disposed of distally from a floating motor shaft connection that is supported by the chassis rather than the motor shaft.
	Heruth describes a drug infusion system and is therefore from the same or a very analogous art to those of the instant application, Shermer, and Meehan.  Heruth describes, with reference to Fig. 5 (see para. [0035]), using an engine to expel a drug contained within a reservoir 98 to a patient.  The engine includes a motor (90), worm gear (92) operationally connected to said motor connected to the motor, a lifting gear (94; as it is an element that can be used to lift loads, as defined by Applicant), and a piston operationally connected to said lifting gear (the piston being one or both of the two Heruth teaches using such an engine to compress a flexible drug reservoir 98 (such as that in Shermer) in a drug infusion device to eliminate contact and interaction between the drug, and other materials, including those including the pump, eliminate small drug passages, for example, through the pump, and allow controlled filling and emptying of the drug reservoir (Heruth at paras. [0008], [0015]).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to substitute Heruth’s engine (including an engine, worm gear, lifting gear, and piston) for Shermer’s spring, in order to enable programmable delivery rates and patterns by control of the motor, and assisted refilling of the drug reservoir (see Heruth at para. [0015], “. . . the motor may be programmed so that drug is delivered at a desired rate or pattern, and may be reversed to facilitate the refilling of the drug reservoir.”).  Furthermore, Heruth specifically discloses that mechanical, screw-type engines are equivalent to and a substitute for a spring-driven engine (para. [0008], “For simplicity the present invention is described herein in terms of three presently preferred embodiments which include, generally, hydraulic displacement, mechanical screw-type displacement, and spring force displacement of the fluid reservoir.”)
	Shermer, Meehan and Heruth together describe an infusion pump assembly substantially as claimed.  See above.  They do not, however, describe a chassis fitted Heruth’s disclosure does not specify the exact constructional details of the connection of its chassis, which includes the unlabeled rectangular housing enclosing the reservoir and engine, to its engine and worm gear.  
	Crankshaw describes a drug infusion device, see Fig. 3, and is therefore from the same or a very analogous art to those of the instant application, Shermer, Meehan, and Heruth.  Crankshaw also describes the use of worm gear driven by an electric motor 28 to expel a drug from a reservoir S to a patient.  The worm gear 53 is supported at a floating connection at plate 54, which is part of Crankshaw’s chassis 50, 51:
	A worm gear 53 is fixed to the output shaft of the stepper motor 28 and is supported by a bearing plate 54 attached to the plate portion 51. The worm gear 53 meshes with a worm wheel 55 having a splined hub or pinion 56, the worm wheel 55 and pinion 56 being supported in a bearing 57 mounted on the frame 52 and a bearing 58 mounted in an overlying support plate 59 attached to the plate 50. (Crankshaw at col. 6, lines 17-24)

A bearing plate is, in the context of a worm gear, a simple floating support for the free end of the worm gear shaft which is provided so that the shaft is supported at its undriven end, opposite the driving motor, and balance the worm gear and align it with the gear (e.g., worm wheel or rack) which it drives.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to provide Heruth’s chassis with an attachment promoting a floating connection thereto with said worm gear, because Crankshaw teaches that a worm gear 
	Shermer, Meehan, Heruth, and Crankshaw together describe an infusion pump assembly substantially as claimed.  See above.  Heruth and Crankshaw both describe the use of worm gears in the drive trains of drug infusion devices.  They do not, however, describe that the worm gear and motor are mounted radially with respect to said chassis.
	Keret describes a drug infusion device, see Fig. 3, and is therefore from the same or a very analogous art to those of the instant application, Shermer, Meehan, Heruth, and Crankshaw.  Keret discloses that a pump chassis 22 may be provided in a drug infusion device, which device includes an engine 26 driving a drug pump, with a worm gear 42 and motor 36 oriented ‘radially’ (as that term is used in this application) relative to the chassis, so the worm gear may directly engage teeth of a worm wheel 44 attached to the chassis.  This configuration reduces the amount of space occupied by the worm gear and motor within the apparatus, a goal common in the art (see, e.g., Keret col. 3, lines 14-17; Heruth, para. [0005]; Meehan, para. [0034], “This enables a patient to self-administer biologies [sic] in a self-contained wearable ‘patch pump’ form factor that is cost effective.”; Shermer, col. 25, lines 14-22).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to orient the worm gear and motor “radially” relative to a chassis of the Heruth/Crankshaw engine portion of a Shermer/Meehan drug infusion apparatus, because Keret teaches this orientation of a worm gear, motor, and chassis which would reduce space occupied in the overall apparatus, a goal identified by at least Shermer, Meehan, Heruth, and Keret for drug infusion devices.
	Claim 49: see above concerning Claim 60.
	Claim 53: see above concerning Claim 60.
	Claim 59: see above concerning Claim 49.
	Claim 61: see above concerning Claim 49.
	Claim 62: see above concerning Claim 43.
	Claim 63: see above concerning Claim 42.
	Claim 64: see above concerning Claim 44.
	Claim 65: see above concerning Claim 45.
	Claim 67: see above concerning Claim 50.
	Claim 68: see above concerning Claim 47.
	Claim 69: see above concerning Claim 48.

	Claims 57 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Shermer, Meehan, Crankshaw, Heruth, and Keret as applied to Claim 50 and 60 et sqq. above, and further in view of U.S. Patent No. 4,114,619, granted to Wagner (“Wagner”).
	Shermer, Meehan, Crankshaw, Heruth, and Keret together describe an infusion pump assembly substantially as claimed by Applicant.  See above.  None of these 
	Wagner describes a medication injection device and is therefore in the same or a closely analogous art to those of the instant application, Shermer and Meehan.   Wagner teaches constructing such an injection device with a skin sensor “insure a proper subcutaneous or intramuscular injection every time” by a user.  Wagner, col. 1, lines 51-52, and col. 2, lines 17-22 (“What is more it is possible even for the most squeamish person who must inject him or herself to use this device, as it need merely be pressed against the skin so as automatically to perform all the necessary functions for a proper injection.”), and col. 2, lines 4-9 (“Thus when the rim is in such firm contact with the skin of a person to be injected the means for detecting . . . operates the actuation element to eject the liquid from the tip into the skin.”).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to provide the Shermer / Meehan, and the Shermer / Meehan / Crankshaw / Heruth / Keret, infusion pump assembly with a skin sensor such that the single step activator(s) cannot be engaged or deployed as long as the skin sensor device detects that said prefilled selectively activatable infusion-pump assembly is not properly positioned on a skin of a subject, because Wagner instructs to do so in the same or a similar device in order to simplify and foolproof the injection process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional documents made of record with this Action relate to prior infusion pump devices similar in construction and/or function to those of Applicant’s disclosed device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783



/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783